DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/01/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (U.S. 2007/0079892).
In regards to claim 1. Cohen discloses a packaging machine having an atmosphere modifying station (10), in which an atmosphere within a package (14) to be produced is modifiable by evacuation and/or gassing (paragraph 26 modifiable by gassing), the packaging machine comprising: a pressure control device (see at least fig. 1 and paragraph 10-12) for modifying the atmosphere of the package, said pressure control device being configured to control an evacuation pressure and/or a gassing pressure (control of gassing pressure see at least paragraph 10 ad 11), wherein the pressure control device comprises a first controllable 2/2-way valve (one of elements 16a-24a and 16b-24b) and a second controllable 2/2-way valve (one of elements 16a-24a and 16b-24b)  which are arranged to influence at least one of the evacuation pressure or the gassing pressure by setting a volume flow (see at least paragraphs ), the first and second controllable 2/2- way valves are connected in parallel (illustrated schematically in fig. 1) with one another and are controllable independently of the other (see at least paragraph 32-34), wherein the pressure control device determines a volume flow set point profile based 
In regards to claim 2. Cohen discloses wherein the second controllable 2/2-way valve has a larger maximum flow cross-sectional area than the first controllable 2/2-way valve (see at least paragraph 31 in this case valve 16 is the smallest followed by 18 the 20 then 22 then 24 as stated in paragraph 31).
In regards to claim 3. Cohen discloses wherein the pressure control device comprises a pressure transmitter (30), the pressure control device being adapted to consider signals generated by the pressure transmitter as an actual value (see at least paragraph 32).
In regards to claim 5. Cohen discloses wherein the pressure control device comprises at least a third controllable 2/2-way valve (one of valves (16a,16b)-(24a-24b) illustrated in fig. 1) that is connected in parallel to the first and the second controllable 2/2-way valves and all of the controllable 2/2-way valves are actuated independently of the others (see at least paragraph 32 and 33).
In regards to claim 6. Cohen discloses each of the controllable 2/2-way valves have a different flow cross-sectional area (see at least paragraph 31).
In regards to claim 7. Cohen discloses wherein a flow cross-sectional area of one of the first or the second controllable 2/2-way valves is twice as large as a flow cross- sectional area of that of the other one of the first and the second controllable 2/2-way valves (see at least paragraph 31 the flow factor doubles between each valve with corresponding orifice plate).
In regards to claim 9. Cohen discloses wherein one of a volume flow set point or a volume flow set point profile can be set by an operator (see at least paragraph 32 the desired ramp rate, which is the rate of increase in volume flow, can be inputted at interface 34).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. 2007/0079892).
In regards to claim 4. Cohen discloses wherein the pressure transmitter is connected to the atmosphere modifying station by a pressure measuring line (the line connecting line 28 to the pressure transmitter 30 not labeled), Cohen does not distinctly discloses the pressure measuring line having a length that is less than one meter. However, It would have been obvious to one having ordinary skill in the art at the time of filing to select any useful length of measuring line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 10 applicant has not disclosed any criticality for the claimed limitations, since multiple lengths of line are listed.
In regards to claim 8. Cohen discloses, wherein a pressure line (28) is provided as a connection between the atmosphere modifying station and the first and the second controllable 2/2-way valves (illustrated in at least fig. 1). Cohen does not distinctly discloses the pressure line having a length that is less than one meter. However, It would have been obvious to one having ordinary skill in the art at the time of filing to select any useful length of pressure line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 11 .

Claims 1, 3, 5, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaccari (U.S. 2012/0144785).
In regards to claim 1, Vaccari discloses a packaging machine (fig. 1 and 2) having an atmosphere modifying station (S2), in which an atmosphere within a package to be produced is modifiable by evacuation and/or gassing (see at least fig. 7 and paragraph 8), the packaging machine comprising: a pressure control device (fig. 7 including controller 73) for modifying the atmosphere of the package, said the pressure control device being configured to control an evacuation pressure and/or a gassing pressure (see at least paragraph 8 control gassing from source 61 and vacuum from 57), wherein the pressure control device comprises a first controllable 2/2-way valve (either valve 56 or 59) and a second controllable 2/2-way valve (either valve 156 or 159) which are arranged to influence at least one of the evacuation pressure or the gassing pressure (see at least paragraph 9) by setting a volume flow (the valves control the flow by at least an open or closed configuration and applying vacuum or gassing to different sections of the package), the first and second controllable 2/2-way valves are connected in parallel (illustrated in at least fig. 7) with one another and are controllable independently of the other (each valve has a separate control line to control 73 to separately control each valve based on flow rate from sensor 64), wherein the pressure control device is configured to determine a volume flow set point profile based on user inputs (see at least paragraph 9 page 3 second col control panel 73 controls the valves based on a operator selected technique of internal conditioning, which will be carried out by the controlling of the valves in response to the state of flow rate sensor 64, the pressure regulator 63, and main valve 62), and wherein the user inputs comprise one of a desired process speed, a desired fault tolerance, or a weighting between process speed and fault tolerance (the user input is a technique of internal conditioning including, injecting alone, evacuating and then injecting, or evacuating and 
In regards to claim 3, Vaccari further discloses wherein the pressure control device comprises a pressure transmitter (63 and 163), the pressure control device being adapted to consider signals generated by the pressure transmitter as an actual value (see at least paragraph 9 and fig. 7).
In regards to claim 5. Vaccari further discloses, wherein the pressure control device comprises at least a third controllable 2/2-way valve that is connected in parallel to the first and the second controllable 2/2-way valves and all of the controllable 2/2-way valves are actuated independently of the others (4 valve 56, 59, 156, 159 are disclosed all connected in parallel all actuated independently from each other to perform the desired technique as selected by the user).
In regards to claim 8. Vaccari further discloses, wherein a pressure line (55 and 155) is provided as a connection between the atmosphere modifying station and the first and the second controllable 2/2-way valves (illustrated in fig. 7), the pressure line having a length which is less than one meter.
In regards to claim 9. Vaccari further discloses, wherein one of a volume flow set point or a volume flow set point profile can be set by an operator (paragraph 9 flow rate sensor 64 and vacuum sensor 58 control the valves in response to the process selected by the user through the control 73).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vaccari (U.S. 2012/0144785).
In regards to claim 4. Vaccari further discloses wherein the pressure transmitter is connected to the atmosphere modifying station by a pressure measuring line (illustrated in fig. 7 is the atmosphere modifying station the pressure line is between 63 and 163), the pressure measuring line having a length that is less than one meter (the length as illustrated in fig. 7 is represented as being very short presumably less than 1 meter, although a distinct length is not disclosed).
Vaccari does not distinctly discloses the pressure measuring line having a length that is less than one meter. However, It would have been obvious to one having ordinary skill in the art at the time of filing to select any useful length of measuring line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 10 applicant has not disclosed any criticality for the claimed limitations, since multiple lengths of line are listed.

Claims 2, 7, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari (U.S. 2012/0144785) in view of Fries (U.S. 2016/0068292).
In regards to claim 2. Vaccari discloses The packaging machine according to claim 1, 
Vaccari does not discloses wherein the second controllable 2/2-way valve has a larger maximum flow cross-sectional area than the first controllable 2/2-way valve.
Fries teaches a second controllable 2/2-way valve (24) has a larger maximum flow cross-sectional area than a first controllable 2/2-way valve (23) (see at least paragraph 44, 45, and fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the machine of Vaccari with the differences in valve size as discussed in Fries for the purpose of having a rough and fine vacuum or gassing of the package which result in faster processing as disclosed in Fries in at least paragraph 27.
In regards to claim 7. (Original) The packaging machine according to claim 2, wherein a flow cross-sectional area of one of the first or the second controllable2/2-way valves is twice as large as a flow cross-sectional area of that of the other one of the first and the second controllable 2/2- way valves.
In regards to claim 6. Vaccari discloses the packaging machine according to claim 1,
Vaccari does not discloses wherein each of the controllable 2/2-way valves have a different flow cross-sectional area.
Fries teaches each of the controllable 2/2-way valves (23 and 24) have a different flow cross-sectional area (see at least paragraph 44, 45, and fig. 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the machine of Vaccari with the differences in valve size as discussed in Fries for the purpose of having a rough and fine vacuum or gassing of the package which result in faster processing as disclosed in Fries in at least paragraph 27.
In regards to claim 17. Vaccari discloses the packaging machine according to claim 1,
Vaccari does not discloses a forming station configured to form the package from a film, wherein the forming station is disposed upstream of the atmosphere modifying station.
Fries teaches a forming station (2) configured to form the package from a film (8), wherein the forming station is disposed upstream of the atmosphere modifying station see at least fig. 1 drawing station 2 is upstream of modifying station 15).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine Vaccari to include the forming station of Fries for producing the package used in the device of Vaccari since Fries discloses in at least paragraph 42 that the deep-drawing station of Fries provides for production of the package in a stepwise process as disclosed by both Vaccari and Fries as such the forming station of Fries could be combined with the device of Vaccari for the purpose of readily forming packages in the same device reducing the need for a secondary production device. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 18. Fries further teaches wherein the forming station is configured to form the package as a trough by deep-drawing (trough 6 formed by deep drawing station 2 see paragraph 42). 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari (U.S. 2012/0144785) in view of Ehrmann (U.S. 2009/0071100).
In regards to claim 20, Vaccari discloses a packaging machine (fig. 1 and 2) having an atmosphere modifying station (S2), in which an atmosphere within a package to be produced is modifiable by evacuation and/or gassing (see at least fig. 7 and paragraph 8), the packaging machine comprising: a pressure control device (fig. 7 including controller 73) for modifying the atmosphere of the package, said the pressure control device being configured to control an evacuation pressure and/or a gassing pressure (see at least paragraph 8 control gassing from source 61 and vacuum from 57), wherein the pressure control device comprises a first controllable 2/2-way valve (either valve 56 or 59) and a second controllable 2/2-way valve (either valve 156 or 159) which are arranged to influence at least one of the evacuation pressure or the gassing pressure (see at least paragraph 9) by setting a volume flow (the valves control the flow by at least an open or closed configuration and applying vacuum or gassing to different sections of the package), the first and second controllable 2/2-way valves are connected in parallel (illustrated in at least fig. 7) with one another and are controllable independently of the other (each valve has a separate control line to control 73 to separately control each valve based on flow rate from sensor 64), wherein the pressure control device is configured to determine a volume flow set point profile based on user inputs (see at least paragraph 9 page 3 second col control panel 73 controls the valves based on an operator selected technique of internal conditioning, which will be carried out by the controlling of the valves in response to the state of flow rate sensor 64, the pressure regulator 63, and main valve 62)(the user input is a technique of internal conditioning including, injecting alone, evacuating and then injecting, or evacuating and simultaneously injecting each of the three techniques will result in a different process speed as such the prior art is capable of this function since the user input comprises desired process speed as a property of the selected value).
Vaccari does not distinctly discloses wherein the user inputs comprise one of a desired fault tolerance, or a weighting between process speed and fault tolerance
Ehrmann teaches a the user inputs comprise one of a desired fault tolerance, or a weighting between process speed and fault tolerance (see at least paragraph 2, 9, 22, 23, and 25)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the pressure control device of Vaccari to utilize the desirable user input parameters as taught by Ehrmann for the purpose of eliminating faults and increase process speed as taught in at least paragraph 9 and 25 of Ehrmann.
In regards to claim 21, Vaccari does not discloses a forming station configured to form the package from a film, wherein the forming station is disposed upstream of the atmosphere modifying station.
Ehrmann teaches a forming station (2) configured to form the package from a film (8), wherein the forming station is disposed upstream of the atmosphere modifying station see at least fig. 1 drawing station 2 is upstream of modifying station 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine Vaccari to include the forming station of Ehrmann for producing the package used in the device of Vaccari since Ehrmann discloses in at least paragraph 21 that the deep-drawing station provides for production of the package in a stepwise process as disclosed by both Vaccari, as such the forming station of Ehrmann could be combined with the device of Vaccari for the purpose of readily forming packages in the same device reducing the need for a secondary production device. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 22. Ehrmann further teaches wherein the forming station is configured to form the package as a trough by deep-drawing (trough as illustrated in fig. 2 formed by deep drawing station 2 see paragraph 21).


Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. Applicant argues on page 9 that Cohen does not disclose a packaging machine, this is not persuasive Cohen disclose a machine for packaging a gas inside a container wherein the container is a receiving vessel or tank. In response to applicant's argument that Cohen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the application and the prior art relate to a packaging device as described above Cohen is packaging gas in a container.
 Applicant further argues the amendment of claim 1 which includes the limitations “to determine a volume flow set point profile” more specifically claim 1 states “the pressure control device is configured to determine a volume flow set point profile based on user inputs” Applicant argues that “a desired ramp rate is programed into it or is fed a signal. Therefore, Cohen does not disclose or suggest a pressure control device which itself determines a volume flow set point profile” This is not persuasive the ramp rate is the user input while as stated in at least paragraph 17  “the mass flow of gas into the receiving vessel is determined to thereby determine the volume of gas employed to fill the vessel” also see at least paragraph 12 and 42 wherein the ramp rate is the change in pressure which is used to determine mass flow rate and thereby the volume flow into the container.  Therefore the pressure control device is configured to determine a volume flow set point profile by calculating the mass flow rate.
Applicant Argues on Page 9 and 10 that the ramp rate of Cohen cannot be considered to be equivalent to the term “process speed”. Specifically applicant argues:
In that regard, Cohen merely discloses one target parameter, i.e., the “desired ramp rate,” which is defined as a desired change in pressure with time (see, e.g., Cohen, U [0034]). In contrast to that, the present application distinguishes between the volume flow set point, which may be defined as a desired amount of gas being moved per time unit, a volume flow set point profile, which may be defined as a set of volume flow set points being applied at specific times in the gassing process, and the process speed, which may be defined as a time in which the process is executed (see, e.g., ffl[[0016]-[0020]). This means that the same process speed and the same amount of gas filled in the package may be achieved with very different volume flow set point profiles.
For example, a first volume flow set point profile may provide for a constant volume flow, a second volume flow set point profile may provide a very high volume flow for a short time at the beginning and a very low volume flow during the remaining time, and a third volume flow set point profile could resemble the one mentioned in paragraph [0016] of the present application, namely starting off with a low and gradually increasing volume flow to prevent stirring up the contents of the package, followed by a higher volume flow to quickly approach the desired filling amount and finishing with a low volume flow to prevent overshoot. All of these volume flow set point profiles may have the same overall process speed, i.e., be executed in the same amount of time. Consequently, the “ramp rate” disclosed by Cohen is not the same as the process speed as defined in the present application.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a volume flow set point, and a volume flow set point profile comprising a set of volume flow set points being applied at specific times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 The ramp rate as defined by Cohen is a desired change in pressure with time as stated in Cohen in at least paragraphs 12, 17, and 42 the ramp rate alters the mass flow rate which is directly proportional to the volumetric flow rate, as such the ramp rate changes the volume of flow over time, i.e. the volumetric flow rate. Therefore the user profile selects a target parameter or profile which is a rate value as a change in pressure over time this change in pressure with time changes the mass flow rate as stated in Cohen and since mass flow rate is proportional to the volumetric flow rate, one would consider a mass flow rate and a volumetric flow rate to be equivalent. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the volume flow set point profile have volume flows at different values based on the time and stage of the process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that pressure control device configured to determine a volume flow set point profile based on user inputs, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        /NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731